Citation Nr: 0940469	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-25 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to 
September 1973.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2005 rating decision from 
the Louisville, Kentucky, regional office ("RO"), which 
denied the appellant's claims of entitlement to service 
connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran died in September 2004.  The death 
certificate shows the immediate cause of death as "sudden 
cardiac death (v-fib arrest)."  The secondary causes were 
diabetes mellitus ("DM II") and coronary artery disease 
("CAD").  

2.  At the time of his death, the Veteran was service-
connected for headaches associated with shoulder-hand 
disorder; shoulder-hand disorder, left; and shoulder-hand 
disorder, right.  He was also awarded total disability based 
on individual unemployability ("TDIU").

3.  There is no credible evidence of record to show that the 
Veteran traveled to the Republic of Vietnam while on active 
duty during the Vietnam era; thus, exposure to herbicides 
while serving on active duty is not presumed.

4.  The preponderance of the evidence of record is against 
finding that a disability of service origin or a service-
connected disability caused or contributed to the Veteran's 
death.



CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims (the "Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In addition, during the pendency of this appeal, the Court 
issued a decision stating that, in general, 38 U.S.C.A. § 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court also held that a DIC claim imposes upon VA 
no obligation to inform a DIC claimant, who submits a non-
detailed application, of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction ("AOJ").  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent re-adjudication of 
the claim, as in a Statement of the Case ("SOC") or 
Supplemental Statement of the Case ("SSOC"). Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

In this case, the RO notified the appellant, in a November 
2004 pre-adjudication letter, of the evidence and information 
necessary to substantiate a DIC claim based on service 
connection for the cause of the Veteran's death.  
Specifically, she was told that to support a claim for DIC 
benefits, the evidence must show that the Veteran died while 
on active duty, or that the Veteran died from a service-
related injury or disease.  The letter also advised the 
appellant of her and VA's responsibilities under the VCAA.  
The Board notes that although the letter did not provide the 
appellant with a statement of the conditions for which the 
Veteran was service-connected at the time of his death, an 
SOC dated June 2006 advised the appellant of the applicable 
regulations, to include 38 C.F.R. § 3.312, which specifically 
address cause of death, to include principal and contributory 
causes of death.  She was also specifically informed of the 
Veteran's service-connected disabilities, advised of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and 
advised of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

Furthermore, the Board notes that it is clear from the 
appellant's arguments, and those of her representative, that 
she had actual knowledge that, in order to be awarded service 
connection for the cause of the Veteran's death, she would 
have to submit evidence showing that he died as a result of a 
disease or injury that was related to his military service.  
Thus, any notice deficiencies are harmless and a remand of 
the appellant's case for issuance of a new VCAA letter is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

        

b.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records, relevant 
post-service treatment records, and providing a VA 
examination or opinion when necessary.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

The Board concludes that VA's duty to assist has been 
satisfied in this case.  The Veteran's service treatment 
records and relevant post-service VA and private treatment 
records are in the file, as well as a VA medical opinion 
report dated May 2005.  In addition, the claims folder 
contains the appellant's personal statements, as well as 
several from the Veteran's friends.  All records identified 
by the appellant as relating to her claims have been 
obtained, and the appellant has not referenced any 
outstanding, available records that she wanted VA to obtain 
or that she felt were relevant to the claim that have not 
already been obtained and added to the claims folder.  The 
Board thus finds that the record contains sufficient evidence 
to make a decision on the claims. 

The appellant has put forth three theories of entitlement in 
support of her claim of entitlement to service connection for 
the cause of the Veteran's death.  The May 2005 VA opinion 
addressed two such theories, specifically considering whether 
the Veteran's medication caused or contributed to his death, 
or whether he had hypertension that was related to military 
service.  As will be discussed in greater detail below, the 
Board finds that the opinion was adequate insofar as those 
theories are concerned.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007)

The VA examiner did not, however, consider, whether or not 
the Veteran's diabetes mellitus was related to herbicide 
exposure in service.  In Robinson v. Mansfield, 21 Vet. App. 
545 (2008), the Court held that the Board is not obligated to 
investigate all possible theories of entitlement.  In 
reaching that conclusion, the Court observed that the duty to 
provide a medical examination or opinion as to whether a 
particular theory of service connection has merit is 
explicitly limited to situations where there is already some 
evidence in the record of a current disability and some 
evidence that indicates that the disability may be associated 
with the claimant's military service.  38 U.S.C. § 
5103A(d)(2)(B).  The Court determined that, had Congress had 
wanted the Secretary to automatically provide an examination 
on all possible theories, § 5103A would not read the way it 
does.  In this regard, the Court concluded that, if the 
evidence is insufficient to reach the low threshold necessary 
to trigger the duty to assist, see McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006), then any failure to discuss the 
theory is not prejudicial.

As will be discussed below, there is no credible evidence 
showing that the Veteran was present in Vietnam during the 
Vietnam War, or that he was otherwise exposed to herbicides.  
As there is no lay or medical evidence otherwise suggesting 
that his diabetes mellitus was related to service, the Board 
finds that the criteria for obtaining a medical opinion to 
consider that theory of entitlement is not met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
The Board will therefore proceed to a decision on the merits.

II. Law & Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including organic heart 
disease, hypertension and DM II, when manifested to a 
compensable degree of 10 percent or more within one (1) year 
from the date of separation from service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

In order to establish service connection for the cause of the 
Veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

The service-connected disability will be considered a 
contributory cause of death if it is shown that it 
contributed substantially or materially to death, combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2009).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

Medical evidence is required to establish a causal connection 
between service, or a disability of service origin, and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease, or have had a material influence 
in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

III.  Analysis

1.  Entitlement to service connection for the cause of the 
Veteran's death.

The Veteran's death certificate shows that he died on 
September [redacted], 2004 as a result of sudden cardiac death (v-fib 
arrest).  The contributory causes were DM II and CAD.  An 
autopsy was not performed.  As noted above, at the time of 
his death, the Veteran was service-connected for headaches 
associated with shoulder-hand disorder, left, and shoulder-
hand disorder, right.

The appellant advances three possible theories of entitlement 
in her claim.  First, she contends that the Veteran's death 
from sudden cardiac death (v-fib arrest) was the result of 
the prescription pain medication he was taking to control his 
service-connected headaches.  Second, she asserts that the 
Veteran's hypertension (for which he was not service-
connected, and which was not listed on his death certificate 
as a contributory cause of death), was ostensibly related to 
his CAD and either manifested or was permanently aggravated 
during service.  Finally, she claims that DM II, which was 
listed as a contributory cause of death on the Veteran's 
death certificate, was incurred during service while he was 
exposed to Agent Orange while on active duty in the Republic 
of Vietnam ("Vietnam").  

As an initial matter, the Veteran's service treatment records 
show that his January 1968 pre-enlistment examination 
revealed normal findings for the heart, lungs, vascular 
(circulatory) system and endocrine system (which includes the 
pancreas, the gland that secretes insulin).  During the 
examination, his blood pressure was 154/80.  Later that 
month, his blood pressure was rechecked and was 136/86.  For 
VA purposes, hypertension means that the diastolic pressure 
is predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater, with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 
1) (2009).  As such, neither reading demonstrates a finding 
of hypertension. 

It was also noted that he was negative for both sugar and 
albumin in his urine.  His weight was 236 lbs., which was 
noted to be 17 lbs. overweight; he was therefore found to be 
unfit for service.  On his January 1968 report of medical 
history, the Veteran indicated that he did not have, or had 
never had, shortness of breath, palpitation or pounding 
heart, or sugar or albumin in his urine.  He also denied a 
family history of DM II and heart trouble.  He did answer 
"yes," however, to the questions of whether he had ever 
experienced pain or pressure in his chest, or had high or low 
blood pressure.  On the back of the form, he wrote that he 
had previously been treated by a doctor in Louisville for 
high blood pressure.  After discussing these statements with 
the Veteran, the examining physician indicated that there was 
a question of whether the Veteran had high blood pressure in 
the past, but did not find that he currently had 
hypertension.  He also stated that the Veteran's chest pain 
was rare.  Service treatment reports show that in April 1968, 
the Veteran re-applied for enlistment.  The examiner noted 
that the Veteran had "always been in good health except for 
obesity," but noted that through voluntary dieting, he had 
lost a substantial amount of weight and was down to 220 lbs.  
His diagnosis was exogenous obesity, no endocrine disorder.  
In April 1968, the Veteran was found fit for enlistment and 
was accepted into active duty service.

The service treatment records show no evidence that the 
Veteran ever complained of, sought treatment for, or was 
diagnosed with any heart disorders or DM II during service.  
They further reveal that he did not receive a current 
diagnosis of, or treatment for hypertension.  At his August 
1973 service separation, an examination revealed normal 
findings in all bodily systems.  Again, his urine was found 
to be negative for both sugar and albumin.  His blood 
pressure was 144/88.  The examiner noted that although the 
Veteran was found to have hypertension in 1965, prior to 
service, it was mild and had been controlled by his having 
changed jobs.  It was further noted that he was taking no 
medication for hypertension.  The examiner also noted that 
although he had experienced some chest pain since 1969, it 
had apparently been associated with his eating pork, but he 
had no problems with any other foods or beverages.  Finally, 
it was noted that the Veteran denied a family history of DM 
II, as well as any other significant medical or surgical 
history.  It was, however, noted that the Veteran was again 
exogenously obese and was 48 pounds overweight.

A.  Appellant's contention that the Veteran's headache 
medication contributed to his death.

The Veteran's post-service treatment records show that he 
first complained of headaches in January 2003, during a 
routine diabetic eye examination at the VAMC eye clinic.  At 
that time, he told the examiner that he had a history of 
ocular migraine headaches.  During a November 2003 VA 
examination, the Veteran said that he had been experiencing 
chronic, severe headaches for two years.  The VA examiner 
concluded that it was at least as likely as not that the 
Veteran's severe tension headaches were related to his 
service-connected bilateral shoulder-hand disorder, and the 
Veteran was subsequently service-connected for headaches, 
effective June 2003.

As noted above, the appellant contends that the medication 
prescribed to the Veteran for his service-connected headaches 
(Gabapentin) was a contributing factor in causing his death.  
Specifically, she asserts that on the night before his death, 
the Veteran complained of having a severe headache.  He said 
that he wanted to take his prescription headache medication, 
but said that he was afraid because he had been told by his 
cardiologist that such strong medicine could mask the 
symptoms of a heart attack.  Nonetheless, the appellant says 
that at about 9:00PM, the Veteran took the headache 
medication and went to bed, falling asleep sometime around 
11:30PM.  She said that the next morning, she was awakened at 
about 5:30AM when she heard the Veteran make a peculiar 
sound.  When she checked on him, he took one last breath and 
stopped breathing.  Although attempts were made to revive 
him, the Veteran passed away in the early morning hours of 
September [redacted], 2004.

In October 2005, following VA's receipt of the appellant's 
claim for benefits, the Veteran's claims folder was sent for 
review and an opinion by a VA physician.  The physician first 
noted that he had reviewed the Veteran's complete claims 
folder, including his service treatment records and post-
service treatment reports detailing his history of cardiac 
disease and headaches.  With regard to the appellant's 
contention that the Veteran's headache medication could have 
masked the signs of cardiac symptoms, he concluded that, 
based on his experience, this assertion was unlikely.  He 
specifically stated that persons who have both arthritis and 
heart disease are regularly treated with pain medications 
without any such concerns.  He further noted that the term 
"sudden cardiac death" listed as the primary cause of death 
on the death certificate does not necessarily indicate that 
the Veteran was having pain, or that he suffered a myocardial 
infarction (heart attack) resulting in his death.  The 
examiner therefore concluded that it was less likely than not 
that the headache medication that the Veteran took on the 
evening prior to his death caused, or substantially or 
materially contributed to his death.

Based on a complete review of the claims folder, the Board 
concludes that the VA opinion noted above is the most 
probative evidence of record as to whether or not the 
Veteran's medication caused or contributed to his death.  

In arriving at this decision, the Board has considered not 
only the opinion of the VA physician, but also the statement 
from the appellant as to the sequence of events that took 
place in the hours immediately prior to the Veteran's death, 
in particular, her claim that the Veteran told her that his 
cardiologist advised him that his headache medication could 
mask the symptoms of a heart attack.  In this regard, 
however, the Court has held that a lay person's statement 
about what a physician told him or her, i.e., "hearsay 
medical evidence," cannot constitute medical evidence, as 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

In addition, Board also notes that a review of the medical 
treatment records shows no evidence that any of the Veteran's 
doctors specifically told him that his headache medication 
could possibly mask the symptoms of heart problems or would 
otherwise be contraindicated.  Indeed, the Board notes that a 
March 2004 VAMC treatment note indicates that the Veteran was 
advised by one of his physicians about FDA warnings 
concerning the use of pioglitazone (Actos), a diabetes 
medication, together with insulin in patients with congestive 
heart failure, especially considering his history of a 
ventricular ejection fraction of 15 percent.  However, a few 
days later, the Veteran responded that he had checked with 
his cardiologist and was told that he wanted him to continue 
the current regimen.  In May 2004, during an appointment at 
the VAMC to review his prescription medication, a nurse 
discussed her concerns about the Veteran taking Actos 
together with metformin, another diabetic medication, 
considering his history of congestive heart failure.  
However, the Veteran noted that he had previously discussed 
this with his cardiologist and claimed that he was already 
aware that the Veteran was taking these drugs in combination.  
In June 2004, just three months before the Veteran's death, 
VAMC treatment notes indicate that the Veteran was seen again 
for an evaluation and clarification of his medications.  The 
record indicates that he was taking at least 19 different 
drugs at that time to treat a variety of conditions.  The 
examining physician noted that the possible side effects of 
these medications were discussed with the Veteran, and he 
verbalized his understanding and willingness to continue 
taking the drugs.  Based on these very specific treatment 
records, it would appear that any warnings from the Veteran's 
cardiologist or other physician concerning his headache 
medication would have been clearly noted in his treatment 
records.  In this regard, the Board also notes that a 
September 2003 private treatment record from the Veteran's 
private physician, Dr. Michael Jarvis, indicated that he had 
seen the Veteran in the emergency room after he called 
complaining of vague chest pain.  Dr. Jarvis noted that the 
Veteran was extremely apprehensive and suffered with "severe 
cardiac anxiety."  The treatment notes show that Dr. Jarvis 
specifically noted the medications that the Veteran was then 
taking; on that list is the drug Gabapentin, at a dosage of 
300 mg twice a day.  This would appear to clearly demonstrate 
that not only was the Veteran's physician aware that he was 
using this medication for his chronic headaches, but that he 
also approved his continued usage.

The Board has also considered the treatise information 
submitted by the appellant in the form of a copy of pages 
from "The Pill Book," in which she highlighted information 
about the prescription drug Tiagabine, with the generic 
ingredient Gabapentin.  The appellant highlighted information 
that stated that this medication is used for the prevention 
of migraine headaches.  She also highlighted a sentence which 
indicates that, "[i]n studies, a small number of people died 
suddenly while taking gabapentin."  However, it also reports 
that "[i]t is not known if these deaths were caused by the 
drug."

In this respect, the Board notes that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See 
also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  In this case, however, the Board 
finds the information submitted by the appellant to be so 
general and speculative in nature as to not constitute 
competent, probative evidence as to the circumstances 
surrounding the Veteran's death and her claim that Gabapentin 
caused or substantially contributed to his death.  
Furthermore, the May 2005 VA opinion specifically considered 
the likelihood of a relationship between his medication and 
his death, and found such a relationship unlikely.  The Board 
places for more weight on the opinion of a competent health 
care specialist who reviewed the Veteran's specific medical 
history, than on the general and speculative findings 
contained in the treatise evidence.  

In short, for the reasons and bases set forth above, the 
Board finds that service connection for the Veteran's death 
as a result of his medication for his service-connected 
headaches is not warranted.

B.  Appellant's contention that the Veteran's hypertension 
either manifested or was permanently aggravated during 
service.

As noted above, the appellant also contends that the 
Veteran's hypertension either manifested, or was permanently 
aggravated during service.  The Board notes that although 
hypertension was not listed on the Veteran's death 
certificate as a primary or contributory cause of death, 
under VA regulations, certain diseases, such as 
cardiovascular-renal disease, including hypertension, may be 
service connected on a presumptive basis under 38 C.F.R. 
§ 3.309(a) as relating to organic heart disease.  Thus, it 
appears likely that the appellant is arguing that the 
Veteran's hypertension was related to his CAD, which was 
listed as a contributory cause of death on his death 
certificate.

As previously discussed, the Veteran's service treatment 
records show that during his pre-induction physical 
examination in January 1968, the Veteran was found to have 
normal blood pressure readings on two separate occasions.  
Although he mentioned that he had previously been treated for 
hypertension prior to service on his medical history form, 
the examiner specifically noted that there was some question 
as to whether he had hypertension in the past, but did not 
indicate that he had the disorder at that time.  

In this regard, the Board notes that veterans are presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior to service and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (2009).  Only 
those conditions recorded in examination reports can be 
considered as "noted,"  38 C.F.R. § 3.304(b) (2009), and a 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  Id. § 3.304(b)(1).  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
held that a veteran's self-report that he had previously 
suffered from "depression or excessive worry;" in-service 
clinical records reflecting a pre-service diagnosis of a 
psychiatric disability, and an in-service medical board that 
found the veteran's psychiatric disability to have pre- 
existed service were insufficient to rebut the "presumption 
of soundness" as was found in 38 U.S.C.A § 1111, because 
these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  
Because they were therefore "without a factual predicate in 
the record," they were found to be insufficient to rebut the 
presumption of soundness.

In this case, the Veteran's service treatment records show 
that his January 1968 pre-enlistment examination revealed 
normal findings for the heart, lungs, vascular (circulatory) 
system and endocrine system.  During the examination, his 
blood pressure was 154/80.  A diagnosis of hypertension was 
not noted.  A week later, his blood pressure was rechecked 
and was 136/86.  On his January 1968 report of medical 
history, the Veteran answered "yes," to the questions of 
whether he had ever experienced pain or pressure in his 
chest, or had high or low blood pressure.  On the back of the 
form, he wrote that he had previously been treated by a 
doctor in Louisville for high blood pressure.  After 
discussing these statements with the Veteran, the examining 
physician indicated that there was a question of whether the 
Veteran had high blood pressure in the past, but did not find 
that he currently had hypertension.  He also stated that the 
Veteran's chest pain was rare.  Service treatment reports 
show that in April 1968, the Veteran re-applied for 
enlistment.  The examiner noted that the Veteran had "always 
been in good health except for obesity," but noted that 
through voluntary dieting, he had lost a substantial amount 
of weight and was down to 220 lbs.  His diagnosis was 
exogenous obesity, no endocrine disorder.  

In April 1968, the Veteran was found fit for enlistment and 
was accepted into active duty service.  The service treatment 
records show no evidence that the Veteran ever complained of, 
sought treatment for, or was diagnosed with hypertension 
during service.  At his August 1973 service separation, an 
examination revealed normal findings in all bodily systems.  
His blood pressure was 144/88.  The examiner noted that 
although the Veteran was found to have hypertension in 1965, 
prior to service, it was mild and had been controlled by his 
having changed jobs.  It was further noted that he was taking 
no medication for hypertension.  The examiner also noted that 
although he had experienced some chest pain since 1969, it 
had apparently been associated with his eating pork, but he 
had no problems with any other foods or beverages.  

In light of these records, the Board concludes that the 
presumption of soundness applies.  Although the Veteran 
report a past history of high blood pressure, the examiner 
specifically did not diagnose hypertension at the time of the 
examination.  Although a history of chest pain was also 
noted, no cardiac disability was identified, and subsequent 
records reveal that a subsequent report of chest pain in 1969 
was associated with the type of food he ate, as opposed to 
being a cardiac incident.  The separation record also refers 
to a pre-service history of mild hypertension in 1965.  The 
examiner also noted NCNS ("no sequelae no complications"), 
and took note of the fact that the Veteran was not currently 
taking medication.  Given these notations, and the fact that 
the examiner otherwise found clinical evaluation of all 
systems to be normal, it appears that the examiner was 
essentially transcribing the Veteran's own self-reported 
history of past problems with high blood pressure, as opposed 
to offering his own clinical diagnosis of current 
hypertension.

As discussed, a veteran's mere self-report of symptoms prior 
to service is insufficient to rebut the "presumption of 
soundness" as was found in 38 U.S.C.A § 1111, or to 
establish that a condition was "noted" at enlistment.  In 
this instance, it appears that the only evidence of a 
preexisting hypertension is the Veteran's own self-report, 
and that there are no pre-service medical records 
establishing such a diagnosis, or any clinical findings 
contemporaneous to enlistment to confirm such a diagnosis.  
Therefore, the Board concludes that the presumption of 
soundness applies, and the Board will consider the claim on a 
direct basis.

As noted, service treatment records show no evidence that the 
Veteran ever complained of, sought treatment for, or was 
diagnosed with hypertension during service.  Following 
separation from service in 1973, there is no evidence of 
record of the Veteran having sought treatment for, or having 
received a diagnosis of hypertension until at least March 
1987, when private treatment records indicated that he had a 
history of hypertension, for which he previously took 
medication.  However, there was no indication that he was 
taking any high blood pressure medication at that time.  
Subsequent records show abnormal blood pressure readings in 
1988, 1989, 1991 and 1992, at which time he was prescribed 
Aldomet to treat the disorder.  See VA medical opinion, May 
2005.

In May 2005, during the review of the Veteran's claims folder 
by the VA physician, he concluded that the Veteran's service 
treatment records indicated that the Veteran had at least 
borderline hypertension prior to service.  However, based on 
the service treatment reports, the examiner concluded that 
there was no evidence of record that would establish that the 
Veteran's pre-existing hypertension had been aggravated by 
service.  He therefore opined that it was less likely than 
not that the Veteran's hypertension had been worsened or 
aggravated during service.  

Although the VA examiner offered his opinion in terms of 
whether or not the Veteran's hypertension was aggravated by 
service, and the Board is considering the claim on a direct 
basis, the Board finds the opinion to be highly probative.  
The VA examiner clearly based his finding that the disability 
preexisted service on the Veteran's self-report at 
enlistment; however, as discussed, the Board finds that the 
evidence is not so clear on the matter, even with the VA 
examiner's 2005 finding of pre-service borderline 
hypertension, as to meet the high evidentiary standard of 
clear and unmistakable evidence.  Nevertheless, in finding no 
aggravation, the VA examiner clearly considered the blood 
pressure readings obtained during service, and found no basis 
for concluding that the Veteran's hypertension had any 
etiological relationship to military service.  Thus, the 
Board finds the examiner's conclusion to be highly probative 
to the issue of direct service connection.

Furthermore, the Board notes that the only evidence of record 
suggesting any relationship between the Veteran's 
hypertension and his military service is the appellant's own 
lay contentions.  In this regard, the Board is cognizant that 
there are circumstances in which lay testimony can serve to 
establish an association between service and the claimed 
disability.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  However, as a layperson, the appellant has not been 
shown to have any medical training or experience that would 
allow her to diagnose a complicated medical condition clearly 
requiring medical expertise, such as hypertension, or linking 
such disability to service, to include blood pressure 
readings obtained therein.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

Therefore, even if the Veteran's hypertension was accepted as 
a contributory cause of the Veteran's death, the Board 
concludes that the preponderance of the evidence is against 
finding service connection for hypertension is warranted.  As 
discussed, hypertension was not found in service, or 
diagnosed for many years after service, and there is no 
competent evidence suggesting a relationship to service.  
Furthermore, a competent VA health care specialist found no 
etiological relationship between the Veteran's hypertension 
and service.  For these reasons, the Board finds that service 
connection for the cause of the Veteran's death as a result 
of hypertension is not warranted.

C.  Appellant's contention that the Veteran's DM II was 
incurred during service as a result of herbicide exposure in 
Vietnam.

As previously discussed, the Veteran's service treatment 
records contain no evidence of any complaints of, treatment 
for, or diagnosis of DM II during active duty service.

Under 38 U.S.C.A. § 1116(f), an individual, who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; type 2 diabetes, non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).
  
The Board notes that although DM II is one of the diseases 
which may be presumed to have resulted from herbicide 
exposure under the provisions of 38 C.F.R. § 3.309(e), in 
order to establish a claim of service connection for the 
Veteran's death based on DM II due to exposure to herbicides, 
there must also be evidence that the Veteran either served in 
the Republic of Vietnam, or was actually in the country 
between January 9, 1962 and May 7, 1975.  

"Service in Vietnam" includes service in the waters 
offshore or in other locations if the conditions of service 
involved duty or visitation to Vietnam.  38 C.F.R. § 3.313.  
However, the VA General Counsel has determined that the 
regulatory definition, which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that country, 
requires that an individual actually have been present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that the term 
"service in Vietnam" does not include service of a Vietnam 
era veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-
93.  Furthermore, the United State Court of Appeals for the 
Federal Circuit has clearly held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to a presumption of herbicide exposure and service 
connection for diseases associated with that exposure 
constitutes a permissible interpretation of 38 U.S.C.A. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. 
Ct. 1002 (2009).  Thus, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam. 

In this regard, the Board notes that the RO requested the 
Veteran's available service personnel and treatment records, 
particularly any records verifying service in Vietnam.  His 
personnel records show that he served in the Ryukyu Islands 
in Japan from June 1971 to November 1972.  His DD 214 shows 
that he served as a procurement supervisor and was stationed 
at the Kadena Air Base in Okinawa, Japan.  The RO was advised 
that there is no record of his ever having served on active 
duty in Vietnam.  There is also no evidence that the Veteran 
served on temporary duty in Vietnam or was ever there briefly 
during a visit.  

In this regard, the Board notes that despite the appellant's 
contention that the Veteran flew into Vietnam on several 
occasions while on secret missions for the CIA during service 
in a secret program called "Operation Phoenix," there is no 
evidence in his service records that he was involved in any 
such operation.  The Board notes that it has also considered 
the Internet article submitted by the appellant on the 
Phoenix Program.  However, these records do not specifically 
indicate the Veteran's participation in the mission.

The Board has also considered the lay statements submitted by 
the appellant and the Veteran's friends, who wrote that the 
Veteran told them that he had flown on weekend missions to 
Vietnam.  However, while the Board does not doubt the belief 
of these individuals in the truth of their assertions, the 
Board must find the most credible and persuasive evidence to 
be the Veteran's official service personnel records, which 
show no service in Vietnam.  

The Board also notes that although the appellant has 
submitted photographs purportedly taken by the Veteran while 
in Vietnam, these photographs only show foliage and views of 
the sky from the ground, with no landmarks, signs or any 
other specific identifying information, and thus are of too 
general a nature to prove that he was actually within the 
boarders of Vietnam.  The Board therefore finds that there is 
no credible evidence to support the appellant's claim that 
the Veteran ever stepped foot in Vietnam.  There is also no 
evidence that he was otherwise exposed to herbicides during 
service.  Consequently, as his exposure to herbicides during 
service is not presumed, there can be no presumptive service 
connection for DM II.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards ("Radiation Compensation") Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

As noted above, a review of the Veteran's service records 
shows no evidence that the Veteran developed DM II during 
service.  Following service, there is no indication that the 
Veteran sought treatment for, or was diagnosed with DM II 
within the one-year presumptive period following separation 
from service.  As a result, service connection on a 
presumptive basis is not warranted for the disease.

A review of the claims folder shows that following service, 
the Veteran was not diagnosed with DM II until April 1984, 
some 11 years after service, when a red spot on his toe 
suddenly flared up and appeared rotten within the course of 
one day.  See Middle Tennessee Back Care Center, June 1985.  
The examining physician, however, did not relate the 
Veteran's DM II to his active military service.

Also of record is a hand-written statement with an 
indecipherable signature, purportedly from one of the 
Veteran's treating physician's, which states that the 
Veteran's DM II was a direct contributing cause of his 
subsequent atherosclerotic heart disease with its coronary 
artery disease.  The statement concludes by stating that the 
Veteran was diabetic since 1984 and had coronary artery 
bypass surgery in 1993.  Even assuming such a relationship, 
however, this opinion does not establish a relationship 
between the Veteran's diabetes mellitus and his military 
service.

In short, the Board concludes that the Veteran was not 
present in Vietnam during the Vietnam Era, and that the 
record does not otherwise show that he was exposed to 
herbicides.  As there is no lay or medical evidence otherwise 
suggesting a relationship between his diabetes mellitus and 
military service, service connection for the cause of the 
Veteran's death as a result of DM II is not warranted.

Finally, the Board notes that the appellant has not asserted, 
and the evidence does not otherwise support a findings that 
the Veteran's service-connected bilateral shoulder-hand 
disorder was either the principal or a contributory cause of 
the Veteran's death.  

In closing, the Board notes that it is sympathetic to the 
appellant in that it is clear that she sincerely believes 
that her husband's death was a result of a disease or 
disorder resulting from his active military service.  
However, for the reasons and bases set forth above, Board 
must conclude that the preponderance of the evidence is 
against granting service connection for the cause of the 
Veteran's death.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, 
as there is not an approximate balance of evidence.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


